
	
		III
		112th CONGRESS
		1st Session
		S. RES. 332
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mrs. Hagan (for herself
			 and Mr. Kirk) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of American
		  Education Week.
	
	
		Whereas the National Education Association has designated
			 November 13 through November 19, 2011, as the 90th annual observance of
			 American Education Week;
		Whereas public schools are the backbone of the Nation’s
			 democracy, providing young people with the tools they need to maintain the
			 Nation’s precious values of freedom, civility, and equality;
		Whereas by equipping young people in the United States
			 with both practical skills and broader intellectual abilities, public schools
			 give them hope for, and access to, a productive future;
		Whereas people working in the field of public education,
			 be they teachers, principals, higher education faculty and staff, custodians,
			 substitute educators, bus drivers, clerical workers, food service
			 professionals, workers in skilled trades, health and student service workers,
			 security guards, technical employees, or librarians, work tirelessly to serve
			 children and communities throughout the Nation with care and professionalism;
			 and
		Whereas public schools are community linchpins, bringing
			 together adults, children, educators, volunteers, business leaders, and elected
			 officials in a common enterprise: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals
			 and ideals of American Education Week; and
			(2)encourages the
			 people of the United States to observe National Education Week by reflecting on
			 the positive impact of all those who work together to educate children.
			
